State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519300
________________________________

In the Matter of the Claim of
   LEE H. HAGMIRE,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Garry, Rose and Devine, JJ.

                             __________


     Lee H. Hagmire, Rochester, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 8, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

     Decision affirmed.    No opinion.

     Peters, P.J., Garry, Rose and Devine, JJ., concur.
                        -2-                  519300

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court